Citation Nr: 1760506	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD). 

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1973 to March 1996.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, granted service connection for GERD and assigned an initial 10 percent rating, effective February 1, 2010, and denied service connection for sinusitis.  In May 2017, the Board remanded the matter for further evidentiary development.  

In connection with his appeal, the Veteran requested and was scheduled for a Board hearing before a Veterans Law Judge, to be held in February 2016.  Prior to the hearing, however, the Veteran cancelled his hearing request.  See February 2016 Correspondence.  He did not request to reschedule; thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).

The issue of entitlement to service connection for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected GERD is manifested by dysphagia, heartburn, regurgitation, nausea, vomiting, and chest pain but has not been productive of material weight loss, hematemesis, melena, anemia, or at least considerable impairment of health.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for gastroesophageal reflux disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Background

In February 2010, the Veteran submitted an application for VA compensation benefits, seeking service connection for, inter alia, GERD (acid reflux).  

In support of his claim, the Veteran was afforded a VA medical examination in October 2010.  The Veteran reported experiencing abdominal pain, bloating, and the feeling that there was something in his throat.  He reported gaining 15 pounds within the past six years.  The Veteran reported symptoms of dysphagia, heartburn, epigastric pain, scapular pain, reflux and regurgitation of stomach contents, nausea and vomiting.  He denied arm pain, hematemesis or melena.  He stated that his symptoms occurred constantly and were not relieved by over the counter medication.  The Veteran's current treatment included Nexium and Prilosec.  He had never been hospitalized nor had any surgery for this condition.  Examination showed epigastric tenderness.  There were no other abnormalities found.  Laboratory testing, including a CBC, was within normal limits.  An upper GI series revealed no findings of hiatal hernia or esophagitis.  The examiner determined a diagnosis of GERD that did not cause anemia or malnutrition.  The examiner noted that the appellant reported overall functional impairment from his disability as abdominal and chest pain.  

In an August 2011 rating decision, the RO, inter alia, granted service connection for GERD, and assigned an initial 10 percent rating, effective February 1, 2010.  

Review of VA clinical records from March 2012 to November 2014 indicate continued treatment for GERD.  

The Veteran underwent a VA medical examination in May 2016.  He endorsed symptoms of dysphagia, pyrosis, reflux, regurgitation, substernal pain, nausea, and sleep disturbance caused by esophageal reflux for which he took medication.  The examiner noted that there was no recurrent epigastric distress, hematemesis, anemia, vomiting, or material weight loss.  The examiner indicated that the Veteran's GERD did not produce a considerable impairment of health nor did it impact his ability to work.  

The Veteran most recently underwent VA medical examination in August 2017.  He reported symptoms of burning in his throat and chest.  The Veteran was not taking continuous medication for his GERD condition.  There were infrequent episodes of epigastric distress, dysphagia, pyrosis, reflux, regurgitation, and sleep disturbance caused by esophageal reflux.  There was transient nausea and vomiting.  There was no pain, material weight loss, hematemesis, melena, or anemia.  The examiner further indicated that there was no considerable impairment of health or persistent epigastric distress.  The Veteran reported that he had lost two to four weeks of work in the past year.  He indicated that on one occasion, he had been doing a briefing and started coughing.  He indicated that he was vomiting and it was very uncomfortable.  

Additional VA clinical and private treatment records from July 2016 to September 2017 shows continued treatment for GERD.  

Applicable Law

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's GERD has been rated under 38 C.F.R. § 4.114, Diagnostic Code 7346, as analogous to hiatal hernia.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 7346, a 10 percent evaluation is assigned when there are two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is assigned when there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114.

Analysis

Applying the facts in this case to the criteria set forth above, the Board concludes that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's service-connected GERD.

As noted above, in order to warrant the next higher rating of 30 percent, there must be evidence of persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

In this case, the Board concludes that the evidence shows that the Veteran's overall disability picture does not nearly approximate the criteria for a 30 percent evaluation during any period of the appeal.  Since the effective date of the award of service connection for GERD, the Veteran's reported symptoms have included pain, dysphagia, heartburn, and regurgitation of stomach contents, nausea, vomiting, and chest pain.  Repeated examinations, however, have shown that the Veteran's GERD is not manifested by hematemesis, melena, anemia, or weight loss.  Moreover, there has been no probative evidence that the Veteran's GERD has produced considerable impairment of health.  In fact, VA examiners in May 2016 and August 2017 both affirmatively concluded that the Veteran's GERD did not produce a considerable impairment in his health.  For these reasons, the Board finds that the preponderance of the evidence is against the assignment of an initial rating in excess of 10 percent for GERD.  In reaching this decision, the Board considered assigning "staged" ratings pursuant to Fenderson.  As delineated above, however, a review of all the evidence of record indicates that there are no distinctive periods where the Veteran met or nearly approximated the criteria for a rating in excess of 10 percent.

The Board has also considered applying an alternative diagnostic code for the Veteran's GERD, but can identify nothing in the evidence to suggest that another diagnostic code or codes would be more appropriate or advantageous to the Veteran.  Neither the Veteran nor his representative has argued otherwise.

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected GERD disorder, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.

In summary, the Board finds that a 10 percent rating for the Veteran's GERD disorder most accurately contemplates the symptomatology and resulting impairment demonstrated in the evidence of record.  This is a case where the preponderance of the evidence is against the claim.  38 U.S.C. § 5107(b) (2012).


ORDER

Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease is denied. 


REMAND

In pertinent part, the Veteran's service treatment records show that at his August 1973 military enlistment examination, he completed a Report of Medical History, the Veteran reported having or previously having had sinusitis.  On clinical evaluation, his nose and sinuses were determined to be normal.  

At a November 1994 "over 40" medical examination, the Veteran's nose and sinuses were again evaluated and noted as normal.  The Veteran completed a Report of Medical History in connection with this examination on which he denied having or ever having had sinusitis.  

At his March 1996 military retirement examination, the Veteran completed a Report of Medical History on which he endorsed having or previously having had sinusitis.  Specifically, he reported sinus headaches in the winter.  The Veteran's nose and sinuses were examined and determined to be normal.  

In January 2011, the Veteran submitted an original application for VA compensation benefits, seeking service connection for multiple disabilities, including a sinusitis disability.  

In support of the claim, the RO obtained VA and private treatment records dated from August 2005 to October 2017.  In pertinent part, these records show that at an April 2013 VA sleep clinic consultation, the Veteran reported that he failed to use his CPAP machine, because of dry throat and chronic sinus congestion.  At a December 2013 follow-up VA sleep clinic appointment, the Veteran reported that he had difficulty with compliance to treatment secondary to nasal and sinus congestion.  The examiner noted that the Veteran was not currently on any medication for treatment of allergies.  The examiner prescribed nasal spray for treatment of allergic rhinosinusitis to hopefully improve CPAP treatment compliance.  An August 2016 VA clinical record shows that the Veteran reported sinus congestion.  

The Veteran was afforded a VA medical examination in August 2017.  After examining the Veteran and reviewing the record, the examiner concluded that it was less likely than not that the Veteran's claimed sinus condition was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that although a diagnosis of sinusitis was noted in service treatment records dated April 1973 and March 1996, on the day of the examination, no symptoms of sinusitis were present.  

The Board finds that the August 2017 VA medical examination is inadequate.  Although the examiner found that the appellant did not have a current sinus disability at the time of examination, as set forth above, there is clinical evidence noting that the appellant has had both chronic sinus congestion and allergic rhinosinusitis during the period on appeal.  See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the current disability requirement in a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during its pendency even if the disability resolves prior to adjudication).  The examiner did not address the post-service evidence of sinusitis; entitlement to service connection cannot be denied solely because the appellant did not have sinusitis at the time of the January 2017 VA examination.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided an appropriate examination to determine the nature and etiology of any current sinus disability.  Access to the appellant's electronic VA claims file should be made available to the examiner for review in connection with the examination.

After reviewing the record and examining the appellant, the examiner should delineate all sinus disabilities currently exhibited by the appellant, if any.  If any previously diagnosed disorder, including sinusitis and allergic rhinitis, is not found on examination, an explanation must be provided.  

For any current sinus disability identified (or for any chronic sinus disability previously identified since January 2011 which has since resolved), the examiner should indicate whether it is at least as likely as not that it had its onset in service or is otherwise the result of a disease or injury in service.  

A rationale for all opinions expressed must be provided.

2.  After undertaking any development deemed necessary, readjudicate the claim, considering all the evidence of record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and the opportunity to respond.  The case should then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


